DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second distances are not shown and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that a mounting shaft extends a distance to a support of the bicycle and a spacer spans an entirety of the distance.  Claim 10 then recites that the mounting shaft is sized and shaped to extend a second distance to a second support of the bicycle and that the spacer spans the entirety of the second distance.  The first and second distances are not adequately shown in the drawings.  Since the distances are not shown in the drawings, it is unclear how the mounting shaft extends both to a first and second distance.  It is further unclear what is the second support to determine the second distance; and how the spacer spans both the first and second distance, especially to the second support.  The spacer spanning both the first and second distances is not shown in the drawings.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,088,882 (Lewis).
Regarding claims 1-4, Lewis discloses a spacer 33, 34 comprising a spacer body (See Fig 3) and a flexible portion (the flanges of the spacers) disposed at one end of the spacer body and configured to exert an axial bias force under compression, wherein the spacer body and the flexible portion form a unitary part.  Lewis also discloses that the spacer is made of plastic, which is a non-metallic material. (See Col 3, lines 5-25).  Note that the preamble that indicates the use of the spacer on a bicycle has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 98 USPQ 478 (CCPA 1951).
Regarding claim 5, Lewis discloses that the spacer body has an outer annular surface and an inner annular surface partially defining an annular wall that extends along a length of the spacer body, and wherein the annular wall does not include any openings extending radially through the annular wall.  (See Fig 2 at 33 and 34).
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1118519A (Mayer).
Regarding claim 1, Mayer discloses a spacer comprising a spacer body 20; and a flexible portion 12 disposed at one end of the spacer body and configured to exert an axial bias force under compression, wherein the spacer body and the flexible portion form a unitary part.  (See Fig 5). Note that the preamble that indicates the use of the spacer on a bicycle has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 8, Mayer discloses that the flexible portion includes a variable cross-sectional area along a length. (See Fig 5, noting the groove 15 in the flange 12 area.).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN201099168Y (Huang).
Regarding claim 20, Huang discloses a suspension component 312 comprising a mounting portion (at 312), the mounting portion having a hole (See Fig 2); and a spacer 334 formed as a single unitary piece, the spacer sized and shaped to be disposed between the mounting portion and a support 200 or 31 of a bicycle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 9, 11, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of CN 201099167Y (Huang).
Regarding claim 6, Lewis discloses a spacer, but does not disclose the spacer connected within a mounting shaft for a bicycle.  However, Huang discloses a spacer 334 (See Fig 2) having the same configuration with the flange as taught by Lewis.  The inner annular surface of the spacer 334 in Huang has the same as the outer surface of a mounting shaft 12/13 that connects to the suspension component 312 of a bicycle to the frame 200 (See Fig 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spacer in Lewis in the bicycle configuration of Huang in order that the bicycle provides a spacer with a flexible flange (from Lewis) that reacts to the lateral movement of the bicycle.
Regarding claim 7, the combination of Lewis and Huang discloses that the spacer 334 (in Huang) discloses that the spacer is inserted (i.e. press fitted) in the suspension component 312. (See Para 3 of Huang translation)
Regarding claim 9, Huang discloses a suspension assembly for a bicycle, the suspension assembly comprising: a mounting portion 312 of a suspension component; a mounting shaft 331 shaft sized and shaped to be disposed through the mounting portion of the suspension component 312 and extend a distance to a support of the bicycle; and a spacer 334 formed as a single unitary piece.  Huang does not disclose that the spacer is compressible.  However, Lewis discloses a spacer having a flexible end that can bend under pressure.  (See Lewis at Col 3, lines 5-18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacer of Lewis in the bicycle of Huang in order to allow for reaction to lateral movement of the bicycle.
Regarding claim 11 and as broadly read, the combination of Lewis and Huang discloses that the spacer (in Lewis) has a flexible portion which is a flange that can be defined as a rib which is configured to exert an axial bias force under compression.
Regarding claim 14, the combination of Lewis and Huang discloses that a diameter of an inner annular surface of the spacer 334 is the same as a diameter of an outer surface of the mounting shaft 331 (See Fig 2 in Huang)
Regarding claim 15, the combination of Lewis and Huang discloses that the spacer is secured to the mounting shaft by a insertion (press-fitting) therein.
Regarding claim 16, the combination of Lewis and Huang discloses that a flexible portion of the spacer (from Lewis when replacing the spacer 334) abuts the mounting portion 312 of the suspension component.
Regarding claims 18-19, Lewis discloses that spacer is made from plastic.
Allowable Subject Matter
Claims 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616